Exhibit 10.1



 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 30,
2019 (the “Effective Date”), is entered into by and among Cohen & Company Inc.,
a Maryland corporation (“Parent”), Cohen & Company, LLC, a Delaware limited
liability company and a subsidiary of Parent (the “Operating LLC”), Daniel G.
Cohen, an individual (“Mr. Cohen”), and The DGC Family Fintech Trust, a trust
established by Mr. Cohen (the “DGC Trust” and together with Mr. Cohen, “Buyer”).
Each of Parent, the Operating LLC, Mr. Cohen and the DGC Trust may be referred
to herein, individually, as a “Party,” and, collectively, as the “Parties.”

 

RECITALS:

 

WHEREAS, Mr. Cohen is the owner of 370,881 shares (collectively, the “Cohen IMXI
Shares”) of the common stock, par value $0.0001 per share (“IMXI Common Stock”),
of International Money Express, Inc. (formerly FinTech Acquisition Corp. II), a
Delaware corporation (“IMXI”), of which (a) 161,340 shares are subject to
certain restrictions on transfer until the closing price per share of IMXI
Common Stock (as reported by The Nasdaq Capital Market) exceeds $15.00 for any
twenty (20) trading days within a consecutive thirty (30) trading day period or
immediately upon certain change of control events involving IMXI, as set forth
in the letter agreement, dated January 19, 2017 (the “Letter Agreement”), by and
among IMXI, Mr. Cohen, the DGC Trust and the other parties named therein and (b)
161,341 shares are subject to certain restrictions on transfer until the closing
price per share of IMXI Common Stock (as reported by The Nasdaq Capital Market)
exceeds $17.00 for any twenty (20) trading days within a consecutive thirty (30)
trading day period or immediately upon certain change of control events
involving IMXI, as set forth in the Letter Agreement;

 

WHEREAS, the DGC Trust is the owner of 291,480 shares (collectively, the “Trust
IMXI Shares” and, together with the Cohen IMXI Shares, the “IMXI Shares”) of
IMXI Common Stock, of which (a) 102,681 shares are subject to certain
restrictions on transfer until the closing price per share of IMXI Common Stock
(as reported by The Nasdaq Capital Market) exceeds $15.00 for any twenty (20)
trading days within a consecutive thirty (30) trading day period or immediately
upon certain change of control events involving IMXI, as set forth in the Letter
Agreement and (b) 102,682 shares are subject to certain restrictions on transfer
until the closing price per share of IMXI Common Stock (as reported by
The Nasdaq Capital Market) exceeds $17.00 for any twenty (20) trading days
within a consecutive thirty (30) trading day period or immediately upon certain
change of control events involving IMXI, as set forth in the Letter Agreement;

 

WHEREAS, the IMXI Common Stock is listed on The Nasdaq Capital Market under the
trading symbol “IMXI;”

 

WHEREAS, subject to the terms and conditions of this Agreement, (i) the
Operating LLC desires to issue to Mr. Cohen an aggregate of 12,549,273 newly
issued units of membership interests in the Operating LLC (collectively, the
“Cohen LLC Units”); (ii) Parent desires to issue to Mr. Cohen 12,549,273 shares
of newly issued Series F Voting Non-Convertible Preferred Stock of Parent, par
value $0.001 per share (collectively, the “Cohen Series F Shares”); and (iii) in
consideration of the issuance of the Cohen LLC Units and the Cohen Series F
Shares to Mr. Cohen by the Operating LLC and Parent, respectively, Mr. Cohen
desires to transfer all of his right, title and interest in the Cohen IMXI
Shares to the Operating LLC; and

 





 

 

WHEREAS, subject to the terms and conditions of this Agreement, (i) the
Operating LLC desires to issue to the DGC Trust an aggregate of 9,880,268 newly
issued units of membership interests in the Operating LLC (collectively, the
“Trust LLC Units” and, together with the Cohen LLC Units, the “LLC Units”); (ii)
Parent desires to issue to the DGC Trust 9,880,268 shares of newly issued Series
F Voting Non-Convertible Preferred Stock of Parent, par value $0.001 per share
(collectively, the “Trust Series F Shares” and, together with the Cohen Series F
Shares, the “Series F Shares”); and (iii) in consideration of the issuance of
the Trust LLC Units and the Trust Series F Shares to the DGC Trust by the
Operating LLC and Parent, respectively, the DGC Trust will transfer all of its
right, title and interest in the Trust IMXI Shares to the Operating LLC.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

Article I
PURCHASE AND SALE

 

Section 1.01       Definitions. The following terms have the meanings specified
or referred to in this Section 1.01:

 

(a)         “Action” means any proceedings, litigation, arbitrations,
mediations, actions, claims, suits, disputes, controversies, demands, petitions,
hearings, inquiries, audits, notices of violation, disciplinary actions,
indictments, citations, summons, subpoenas, charges, complaints, appeals,
examinations and investigations of any nature, whether at law or equity, or
civil or criminal administrative, regulatory or otherwise in nature, including
any matter commenced, brought, conducted or heard by or before any Governmental
Authority.

 

(b)         “Additional Units” means the number of units of membership interests
in the Operating LLC representing fifty-one percent (51%) of the votes entitled
to be cast at any Meeting, plus one (1) unit of membership interests in the
Operating LLC, minus the number of units of membership interests in the
Operating LLC owned by Parent as of the record date of such Meeting.

 

(c)         “Affiliate” of a Person means any other Person that directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by,
or is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

(d)        “Board of Directors” means the board of directors of Parent.

 



2

 

 

(e)         “Business Day” means any day except Saturday, Sunday or any other
day on which commercial banks located in the State of Delaware are authorized or
required by Law to be closed for business.

 

(f)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)         “Contract” means any contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

(h)         “Conversion Shares” means the shares of Parent Common Stock into
which the LLC Units may be redeemed upon a Unit Redemption.

 

(i)           “Encumbrance” means any lien, pledge, mortgage, deed of trust,
security interest, charge, claim, easement, encroachment, restriction or other
similar encumbrance, excluding any restrictions set forth in the Letter
Agreement.

 

(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(k)          “Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

 

(l)           “Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any Governmental Authority.

 

(m)         “Losses” means actual out-of-pocket losses, damages, liabilities,
costs or expenses, including reasonable attorneys’ fees.

 

(n)         “Meeting” means any meeting of the holders of units of membership
interests in the Operating LLC, or any adjournment thereof or any other
circumstances upon which a vote, agreement, consent (including unanimous written
consents) or other approval is sought from the holders of units of membership
interests in the Operating LLC.

 

(o)         “Person” means an individual, corporation, partnership, joint
venture, limited liability company, Governmental Authority, unincorporated
organization, trust, association or other entity.

 



3

 

 

(p)         “Pro Rata Share” means an amount as of the applicable measurement
date and expressed as a percentage equal to: (i) with respect to Mr. Cohen, (1)
the number of units of membership interests in the Operating LLC owned by Mr.
Cohen, divided by (2) an amount equal to the sum of (A) the number of units of
membership interests in the Operating LLC owned by Mr. Cohen plus (B) the number
of units of membership interests in the Operating LLC owned by the DGC Trust,
and (ii) with respect to the DGC Trust, (1) the number of units of membership
interests in the Operating LLC owned by the DGC Trust, divided by (2) an amount
equal to the sum of (A) the number of units of membership interests in the
Operating LLC owned by Mr. Cohen plus (B) the number of units of membership
interests in the Operating LLC owned by the DGC Trust.

 

(q)         “SEC” means the United States Securities and Exchange Commission.

 

(r)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(s)         “Unit Redemption” means a redemption of units of membership
interests by the holder thereof pursuant to and in accordance with Section 12.2
of the LLC Agreement.

 

Section 1.02       Additional Definitions. The following terms shall have the
respective meanings ascribed to them in the corresponding sections below:

 

Term Section 2020 Annual Meeting of Stockholders Section 5.01 Agreement Preamble
Buyer Preamble Closing Section 2.03 Closing Date Section 2.03 Cohen IMXI Shares
Recitals Cohen LLC Units Recitals Cohen Series F Shares Recitals DGC Trust
Preamble Effective Date Preamble IMXI Recitals IMXI Common Stock Recitals IMXI
Shares Recitals Indemnified Party Section 6.04 Indemnifying Party Section 6.04
Letter Agreement Recitals LLC Agreement Section 3.02 LLC Units Recitals Mr.
Cohen Preamble Operating LLC Preamble Parent Preamble Parent Common Stock
Section 3.03(a) Parent Proxy Statement Section 5.01 Party(ies) Preamble Series F
Shares Recitals Stockholder Proposal Section 5.01 Trust IMXI Shares Recitals
Trust LLC Units Recitals Trust Series F Shares Recitals

 



4

 

 

Article II
PURCHASE AND SALE

 

Section 2.01       Purchase and Sale. Subject to the terms and conditions set
forth herein and for the consideration specified in Section 2.02, at the
Closing:

 

(a)        The Operating LLC shall issue and shall sell to Mr. Cohen, and Mr.
Cohen shall purchase from the Operating LLC, the Cohen LLC Units;

 

(b)        The Operating LLC shall issue and shall sell to the DGC Trust, and
the DGC Trust shall purchase from the Operating LLC, the Trust LLC Units;

 

(c)         Parent shall issue and shall sell to Mr. Cohen, and Mr. Cohen shall
purchase from Parent, the Cohen Series F Shares; and

 

(d)         Parent shall issue and shall sell to the DGC Trust, and the DGC
Trust shall purchase from Parent, the Trust Series F Shares.

 

Section 2.02       Purchase Price.

 

(a)        At the Closing and in consideration of the Operating LLC’s and
Parent’s issuance and sale to Mr. Cohen of the Cohen LLC Units and the Cohen
Series F Shares, respectively, Mr. Cohen shall transfer to the Operating LLC all
of Mr. Cohen’s right, title and interest in and to the Cohen IMXI Shares, free
and clear of any Encumbrances.

 

(b)        At the Closing and in consideration of the Operating LLC’s and
Parent’s issuance and sale to the DGC Trust of the Trust LLC Units and the Trust
Series F Shares, respectively, the DGC Trust shall transfer to the Operating LLC
all of the DGC Trust’s right, title and interest in and to the Trust IMXI
Shares, free and clear of any Encumbrances.

 

Section 2.03       Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution
hereof on the date of this Agreement (the “Closing Date”) at the offices of
Parent, located at Cira Centre, 2929 Arch Street, Suite 1703, Philadelphia,
Pennsylvania 19104, or at such other time, date, place or means (including
electronically via email, facsimile transfer or other similar means of
communication) as the Parties may mutually agree upon in writing. The
consummation of the transactions contemplated by this Agreement shall be deemed
to occur at 12:01 a.m. on the Closing Date.

 

Section 2.04       Closing Deliveries. At the Closing:

 

(a)        The Operating LLC shall deliver to Mr. Cohen written evidence that
the Cohen LLC Units have been issued by the Operating LLC to Mr. Cohen and
registered on the books and records of the Operating LLC, free and clear of any
Encumbrances;

 

(b)        The Operating LLC shall deliver to the DGC Trust written evidence
that the Trust LLC Units have been issued by the Operating LLC to the DGC Trust
and registered on the books and records of the Operating LLC, free and clear of
any Encumbrances;

 



5

 

 

(c)         Parent shall deliver to Mr. Cohen a stock certificate evidencing the
issuance of the Cohen Series F Shares by Parent to Mr. Cohen, free and clear of
any Encumbrances;

 

(d)         Parent shall deliver to the DGC Trust a stock certificate evidencing
the issuance of the Trust Series F Shares by Parent to the DGC Trust, free and
clear of any Encumbrances;

 

(e)          Mr. Cohen shall deliver to the Operating LLC (or, at the direction
of the Operating LLC, to IMXI’s stock transfer agent) all stock certificates
evidencing the Cohen IMXI Shares, free and clear of any Encumbrances, duly
endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank and with all required stock transfer tax stamps
affixed; and

 

(f)          The DGC Trust shall deliver to the Operating LLC (or, at the
direction of the Operating LLC, to IMXI’s stock transfer agent)
all stock certificates evidencing the Trust IMXI Shares, free and clear of any
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank and with all required stock
transfer tax stamps affixed.

 

Article III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Parent and the Operating LLC, jointly and severally, represent and warrant to
Buyer that the statements contained in this Article III are true and correct as
of the date hereof.

 

Section 3.01        Organization and Authority of Parent and the Operating LLC;
Enforceability.

 

(a)          Parent is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Maryland. Parent has full corporate
power and authority to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery, and performance
by Parent of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Parent. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Parent, and (assuming due authorization, execution, and delivery by the
remaining Parties) this Agreement and the documents to be delivered hereunder
constitute legal, valid, and binding obligations of Parent, enforceable against
Parent in accordance with their respective terms, except as may be limited by
any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
or other similar laws affecting the enforcement of creditors’ rights generally
or by general principles of equity.

 



6

 

 

(b)          The Operating LLC is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
The Operating LLC has full limited liability company power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery, and performance by the Operating LLC of this
Agreement and the documents to be delivered hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by all requisite
limited liability company action on the part of the Operating LLC. This
Agreement and the documents to be delivered hereunder have been duly executed
and delivered by the Operating LLC, and (assuming due authorization, execution,
and delivery by the remaining Parties) this Agreement and the documents to be
delivered hereunder constitute legal, valid, and binding obligations of the
Operating LLC, enforceable against the Operating LLC in accordance with their
respective terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

Section 3.02        No Conflicts; Consents. The execution, delivery, and
performance by the Parent and the Operating LLC of this Agreement and the
documents to be delivered hereunder, and the consummation of the transactions
contemplated hereby, do not and will not: (a) violate or conflict with the
Second Articles of Amendment and Restatement of Parent, as amended, or the
Bylaws of Parent, (b) violate or conflict with the certificate of formation or
Amended and Restated Limited Liability Company Agreement of the Operating LLC,
dated as of December 16, 2009, as amended (“LLC Agreement”); (c) violate or
conflict with any Law applicable to Parent or the Operating LLC; or (d) conflict
with, or result in (with or without notice or lapse of time or both) any
violation of, or default under, or give rise to a right of termination,
acceleration or modification of any obligation or loss of any benefit under any
Contract or other instrument to which Parent or the Operating LLC is a party or
bound, except where the conflict, violation, default, termination, cancellation,
modification, or acceleration would not, individually or in the aggregate, have
a material adverse effect on Parent’s or the Operating LLC’s ability to
consummate the transactions contemplated hereby on a timely basis. No consent,
approval, waiver, or authorization is required to be obtained by Parent or the
Operating LLC from any Person in connection with the execution, delivery, and
performance by Parent or the Operating LLC of this Agreement and the
consummation of the transactions contemplated hereby.

 

Section 3.03        Capitalization.

 

(a)          The authorized capital stock of Parent consists of: (a) 100,000,000
shares of Parent’s common stock, par value $0.01 per share (“Parent Common
Stock”) of which 1,193,624 shares of Parent Common Stock are issued and
outstanding as of the Effective Date; (b) 10,000,000 shares of Preferred Stock,
par value $0.001 per share, all of which are designated as Series C Junior
Participating Preferred Stock, none of which are issued or outstanding as of the
Effective Date; and (c) 50,000,000 shares of Preferred Stock, par value $0.001
per share, of which (i) 4,983,557 shares are designated as Series E Voting
Non-Convertible Preferred Stock, all of which are issued and outstanding as of
the Effective Date; and (ii) 25,000,000 shares are designated as Series F Voting
Non-Convertible Preferred Stock, none of which are issued and outstanding as of
the Effective Date (assuming the Series F Shares have not yet been issued in
accordance with the terms and conditions of this Agreement). All outstanding
shares of Parent Common Stock and Series F Voting Non-Convertible Preferred
Stock have been duly authorized, validly issued and are fully paid and
nonassessable. The Parent Common Stock is currently quoted on the NYSE American
under the trading symbol “COHN,” and the Company has maintained all requirements
on its part for the continuation of such quotation. No shares of Parent Common
Stock are subject to preemptive rights or any other similar rights.

 



7

 

 

(b)          As of the Effective Date (assuming the LLC Units have not yet been
issued in accordance with the terms and conditions of this Agreement),
17,073,174 units of membership interests in the Operating LLC are issued and
outstanding. All outstanding units of membership interests in the Operating LLC
have been duly authorized, validly issued and are fully paid and nonassessable.
No outstanding units of membership interests in the Operating LLC are subject to
preemptive rights or any other similar rights.

 

(c)          Except as previously disclosed by Parent in its public filings with
the SEC, as of the Effective Date, there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any securities of the
Parent or the Operating LLC, or Contracts, commitments, understandings or
arrangements by which Parent or the Operating LLC is or may become bound to
issue additional securities of Parent or the Operating LLC, or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any securities
of Parent or the Operating LLC.

 

Section 3.04        Brokers. Except for any fees owing to Northland Capital
Markets, no broker, finder, or investment banker is entitled to any brokerage,
finder’s, or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Parent or the Operating LLC.

 

Section 3.05        Unregistered Securities. Parent and Operating LLC
acknowledge that the IMXI Shares are not registered under the Securities Act or
any state securities Laws, and that the IMXI Shares may not be transferred or
sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and subject to state securities
Laws and regulations, as applicable, and in accordance with the terms and
conditions of the Letter Agreement.

 

Section 3.06        No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, none of Parent or
the Operating LLC or any stockholder, member, director, officer, employee, or
agent of Parent or the Operating LLC has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of Parent
or the Operating LLC.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Mr. Cohen and the DGC Trust, jointly and severally, represent and warrant to
Parent and the Operating LLC that the statements contained in this Article IV
are true and correct as of the date hereof.

  



8

 

 

Section 4.01        Organization and Authority of Buyer; Enforceability.

 

(a)          The DGC Trust has full organizational power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery, and performance by the DGC Trust of this
Agreement and the documents to be delivered hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by all requisite
organizational action on the part of the DGC Trust. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by the
DGC Trust, and (assuming due authorization, execution, and delivery by the
remaining Parties) this Agreement and the documents to be delivered hereunder
constitute legal, valid, and binding obligations of the DGC Trust, enforceable
against the DGC Trust in accordance with their respective terms, except as may
be limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.

 

(b)          Mr. Cohen has full power and authority to enter into this Agreement
and the documents to be delivered hereunder, to carry out his obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
and the documents to be delivered hereunder have been duly executed and
delivered by Mr. Cohen, and (assuming due authorization, execution, and delivery
by the remaining Parties) this Agreement and the documents to be delivered
hereunder constitute legal, valid, and binding obligations of the Mr. Cohen,
enforceable against Mr. Cohen in accordance with their respective terms, except
as may be limited by any bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

Section 4.02        No Conflicts; Consents. The execution, delivery, and
performance by the DGC Trust and Mr. Cohen of this Agreement and the documents
to be delivered hereunder, and the consummation of the transactions contemplated
hereby, do not and will not: (a) violate or conflict with the organizational
documents of the DGC Trust; (b) violate or conflict with any Law applicable to
the DGC Trust or Mr. Cohen; or (d) conflict with, or result in (with or without
notice or lapse of time or both) any violation of, or default under, or give
rise to a right of termination, acceleration or modification of any obligation
or loss of any benefit under any Contract or other instrument to which the DGC
Trust or Mr. Cohen is a party or bound, except where the conflict, violation,
default, termination, cancellation, modification, or acceleration would not,
individually or in the aggregate, have a material adverse effect on the DGC
Trust’s or Mr. Cohen’s ability to consummate the transactions contemplated
hereby on a timely basis. No consent, approval, waiver, or authorization is
required to be obtained by the DGC Trust or Mr. Cohen from any Person in
connection with the execution, delivery, and performance by the DGC Trust or Mr.
Cohen of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 4.03        Investment Purpose. Buyer is acquiring the LLC Units and the
Series F Shares solely for its own account for investment purposes and not with
a view to, or for offer or sale in connection with, any distribution thereof.
Buyer acknowledges that neither the LLC Units nor the Series F Shares are
registered under the Securities Act or any state securities Laws, and that the
LLC Units and the Series F Shares may not be transferred or sold except pursuant
to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and subject to state securities Laws and
regulations, as applicable, and in accordance with the terms and conditions of
this Agreement.

 



9

 

 

Section 4.04        Ownership of IMXI Shares. All of the IMXI Shares have been
duly authorized, are validly issued, fully paid and non-assessable, and are
owned of record and beneficially by Buyer, free and clear of any Encumbrances.

 

Section 4.05        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Article V
POST-CLOSING COVENANTS AND AGREEMENTS

 

Section 5.01        Stockholder Meeting and Parent Proxy Statement. At the 2020
annual meeting of the Parent’s stockholders (the “2020 Annual Meeting of
Stockholders”), Parent shall cause its stockholders to vote on, among other
things, proposals (collectively, the “Stockholder Proposal”) regarding the
issuance of the Conversion Shares for purposes of Section 713 of the NYSE
American’s Company Guide. The Board of Directors shall recommend to the Parent’s
stockholders that such stockholders approve the Stockholder Proposal, and shall
not modify or withdraw such resolution. In connection with the 2020 Annual
Meeting of Stockholders, Parent shall promptly prepare and file with the SEC a
Definitive Proxy Statement on Schedule 14A pursuant to Section 14(a) of the
Exchange Act (the “Parent Proxy Statement”), use its reasonable best efforts to
solicit proxies for such stockholder approval and to respond to any comments of
the SEC or its staff and mail a definitive proxy statement related the 2020
Annual Meeting of Stockholders to the Parent’s stockholders promptly after
clearance by the SEC. The Parent shall notify Buyer promptly of the receipt by
Parent of any comments from the SEC or its staff with respect to the Parent
Proxy Statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and shall
supply Buyer with copies of all correspondence between the Parent or any of its
representatives, on the one hand, and the SEC or its staff, on the other hand,
with respect to such proxy statement. If at any time prior to the 2020 Annual
Meeting of Stockholders there shall occur any event that is required to be set
forth in an amendment or supplement to the Parent Proxy Statement, the Parent
shall promptly prepare and mail to its stockholders such an amendment or
supplement. The Parent shall promptly correct any information provided by it or
on its behalf for use in the Parent Proxy Statement if and to the extent that
such information shall have become false or misleading in any material respect,
and the Parent shall promptly prepare and mail to its stockholders an amendment
or supplement to correct such information to the extent required by applicable
Laws. The Board of Directors’ recommendation described in this Section 5.01
shall be included in the Parent Proxy Statement.

 

Section 5.02        Voting Proxy.

 

(a)          Effective as of the Effective Date, if the Parent owns a number of
units of membership interests in the Operating LLC representing less than a
majority of the votes entitled to be cast at any Meeting, then for so long as
the Parent owns a number of units of membership interests in the Operating LLC
representing less than a majority of the votes entitled to be cast at any
Meeting, Mr. Cohen hereby grants to and appoints the Parent as Mr. Cohen’s proxy
and attorney-in-fact (with full power of substitution), for and in the name,
place and stead of Mr. Cohen, to vote at any Meeting the number of units of
membership interests in the Operating LLC owned by Mr. Cohen as of the record
date of such Meeting equal to (i) the Additional Units, multiplied by (ii) Mr.
Cohen’s Pro Rata Share. Such attorney-in-fact may evidence the taking of any
action, giving of any consent or the voting of such Additional Units by the
execution of any document or instrument for such purpose in the name of Mr.
Cohen. Mr. Cohen hereby affirms that the proxy set forth in this Section 5.02 is
given in connection with, and in consideration of, this Agreement. Mr. Cohen
hereby further affirms that this proxy is coupled with an interest and may not
be revoked unless otherwise terminated by the mutual consent of Mr. Cohen and
Parent. Mr. Cohen hereby ratifies and confirms all that the proxy and
attorney-in-fact appointed pursuant to this Section 5.02 may lawfully do or
cause to be done by virtue hereof.

 



10

 

 

(b)          Effective as of the Effective date, if the Parent owns a number of
units of membership interests in the Operating LLC representing less than a
majority of the votes entitled to be cast at any Meeting, then for so long as
the Parent owns a number of units of membership interests in the Operating LLC
representing less than a majority of the votes entitled to be cast at any
Meeting, the DGC Trust hereby grants to and appoints the Parent as the DGC
Trust’s proxy and attorney-in-fact (with full power of substitution), for and in
the name, place and stead of the DGC Trust, to vote at any Meeting the number of
units of membership interests in the Operating LLC owned by the DGC Trust as of
the record date of such Meeting equal to (i) the Additional Units, multiplied by
(ii) the DGC Trust’s Pro Rata Share. Such attorney-in-fact may evidence the
taking of any action, giving of any consent or the voting of such Additional
Units by the execution of any document or instrument for such purpose in the
name of the DGC Trust. The DGC Trust hereby affirms that the proxy set forth in
this Section 5.02 is given in connection with, and in consideration of, this
Agreement. The DGC Trust hereby further affirms that this proxy is coupled with
an interest and may not be revoked unless otherwise terminated by the mutual
consent of the DGC Trust and Parent. The DGC Trust hereby ratifies and confirms
all that the proxy and attorney-in-fact appointed pursuant to this Section 5.02
may lawfully do or cause to be done by virtue hereof.

 

(c)          No LLC Units may be sold, assigned or otherwise transferred by Mr.
Cohen or the DGC Trust to any Person unless the transferee of such LLC Units
agrees in writing in a form acceptable to Parent in its reasonable discretion to
be bound by the provisions of this Section 5.02.

 

Section 5.03        Restrictions on Redemption.

 

(a)          Mr. Cohen shall not cause a Unit Redemption with respect to any
portion of the Cohen LLC Units if the Board of Directors, after consultation
with legal counsel, determines in good faith and in its sole discretion that
satisfaction of such Unit Redemption by Parent with shares of Parent Common
Stock would jeopardize or endanger the availability to Parent of its net
operating loss and net capital loss carryforwards and certain other tax benefits
under Section 382 of the Code.

 

(b)          The DGC Trust shall not cause a Unit Redemption with respect to any
portion of the Trust LLC Units if the Board of Directors, after consultation
with legal counsel, determines in good faith and in its sole discretion that
satisfaction of such Unit Redemption by Parent with shares of Parent Common
Stock would jeopardize or endanger the availability to Parent of its net
operating loss and net capital loss carryforwards and certain other tax benefits
under Section 382 of the Code.

 



11

 

 

(c)          Until the Company’s stockholders approve the Stockholder Proposal,
Mr. Cohen shall not cause a Unit Redemption with respect to any portion of the
Cohen LLC Units if such Unit Redemption would result in Parent issuing a number
of shares of Parent Common Stock that, when aggregated with any shares of Parent
Common Stock previously issued in connection with any Unit Redemption of the
Cohen LLC Units equals or exceeds 11.18% of the outstanding Parent Common Stock
as of the Effective Date.

 

(d)          Until the Company’s stockholders approve the Stockholder Proposal,
the DGC Trust shall not cause a Unit Redemption with respect to any portion of
the Trust LLC Units if such Unit Redemption would result in Parent issuing a
number of shares of Parent Common Stock that, when aggregated with any shares of
Parent Common Stock previously issued in connection with any Unit Redemption of
the Trust LLC Units equals or exceeds 8.81% of the outstanding Parent Common
Stock as of the Effective Date.

 

(e)          No LLC Units may be sold, assigned or otherwise transferred by Mr.
Cohen or the DGC Trust to any Person unless the transferee of such LLC Units
agrees in writing in a form acceptable to Parent in its reasonable discretion to
be bound by the provisions of this Section 5.03.

 

Article VI
INDEMNIFICATION

 

Section 6.01        Survival. Subject to the limitations and other provisions of
this Agreement, the representations, warranties, and covenants contained herein
and all related rights to indemnification shall survive the Closing.

 

Section 6.02        Indemnification by the Operating LLC. Subject to the other
terms and conditions of this Article VI, Parent and the Operating LLC shall,
jointly and severally, defend, indemnify, and hold harmless Mr. Cohen, the DGC
Trust and their Affiliates, and their respective stockholders, members,
directors, managers, officers, and employees and agents from and against:

 

(a)          all third party Losses arising from or relating to any inaccuracy
in or breach of any of the representations or warranties of Parent or the
Operating LLC contained in this Agreement; or

 

(b)          any third party Loss arising from or relating to any breach or
non-fulfillment of any covenant, agreement, or obligation to be performed by
Parent or the Operating LLC pursuant to this Agreement.

  



12

 

 

Section 6.03        Indemnification By Buyer. Subject to the other terms and
conditions of this Article VI, Mr. Cohen and the DGC Trust shall, jointly and
severally, defend, indemnify, and hold harmless Parent, the Operating LLC and
their Affiliates, and their respective stockholders, members, directors,
managers, officers, and employees and agents from and against:

 





(a)          all third party Losses arising from or relating to any inaccuracy
in or breach of any of the representations or warranties of Mr. Cohen or the DGC
Trust contained in this Agreement; or

 

(b)         any third party Loss arising from or relating to any breach or
non-fulfillment of any covenant, agreement, or obligation to be performed by Mr.
Cohen or the DGC Trust pursuant to this Agreement.

 

Section 6.04        Indemnification Procedures. Whenever any claim shall arise
for indemnification hereunder, the Person entitled to indemnification under this
Article VI (the “Indemnified Party”) shall promptly provide written notice of
such claim to the Party against whom such claims are asserted under this Article
VI (the “Indemnifying Party”). The failure to give prompt notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any Action by a Person who
is not a party to this Agreement, the Indemnifying Party, at its sole cost and
expense and upon written notice to the Indemnified Party, may assume the defense
of any such Action with its counsel. The Indemnified Party shall be entitled to
participate in the defense of any such Action, with its counsel and at its own
cost and expense, subject to the Indemnifying Party’s right to control the
defense thereof. If the Indemnifying Party does not assume the defense of any
such Action, the Indemnified Party may, but shall not be obligated to, defend
against such Action. Neither Party shall settle any Action without the other
Party’s prior written consent (which consent shall not be unreasonably withheld
or delayed).

 

Section 6.05        Payments. Once a Loss is agreed to by the Indemnifying Party
or finally adjudicated to be payable pursuant to this Article VI, the
Indemnifying Party shall satisfy its obligations within thirty (30) Business
Days of such agreement or final, non-appealable adjudication by wire transfer of
immediately available funds.

 

Article VII
MISCELLANEOUS

 

Section 7.01       Expenses. Except as otherwise provided in Section 7.02, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.

 

Section 7.02       Attorneys’ Fees. If either Party commences an Action against
the other Party arising out of or in connection with this Agreement or the
transactions contemplated hereby, the prevailing Party shall be entitled to have
and recover from the losing Party reasonable attorneys’ fees and costs of suit.

 

Section 7.03       Further Assurances. Following the Closing, each of the
Parties shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 



13

 

 

Section 7.04        Notices. All notices, requests, consents, claims, demands,
waivers, and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 7.04):

 

If to Parent or the Operating LLC:

 

Cohen & Company Inc.

Cira Centre

2929 Arch Street, Suite 1703

Philadelphia, Pennsylvania 19104

Attn: Joseph W. Pooler, Jr.

Facsimile: (215) 701-8280

E-mail:       jpooler@cohenandcompany.com

 

and to:

 

Cohen & Company Inc.

3 Columbus Circle, 24th Floor,

New York, New York 10019

Attn: Rachael Fink

Facsimile: (866) 543-2907

E-mail:       rfink@cohenandcompany.com

 

with a copy to:

 

Duane Morris LLP
30 South 17th Street

Philadelphia, Pennsylvania 19103

Attn: Darrick M. Mix and Barry A. Steinman

Facsimile: (215) 405 2906 and (215) 754-4840
E-mail: dmix@duanemorris.com and bsteinman@duanemorris.com

 

If to Mr. Cohen or the DGC Trust:

 

At the address on the books and records of Parent.

 

Section 7.05        Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 



14

 

 

Section 7.06        Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal, or unenforceable, the Parties shall negotiate in good faith
to modify the Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 7.07        Entire Agreement. This Agreement and the documents to be
delivered hereunder constitute the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and those in documents to be delivered
hereunder, the statements in the body of this Agreement will control.

 

Section 7.08        Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Parties. No assignment shall
relieve the assigning Party of any of its obligations hereunder.

 

Section 7.09        No Third-Party Beneficiaries. Except as provided in Article
VI, this Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.10        Amendment and Modification. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each of
the Parties.

 

Section 7.11        Waiver. No waiver by any Party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach, or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

Section 7.12        Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction).

 

Section 7.13        Submission to Jurisdiction. Any Action arising out of or
based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of Delaware in each case located in the city of City of Wilmington,
Delaware, and each Party irrevocably submits to the exclusive jurisdiction of
such courts in any such Action.

 



15

 

 

Section 7.14        Waiver of Jury Trial. Each Party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 7.15        Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity. Each Party (i) agrees that it shall
not oppose the granting of such specific performance or relief; and (ii) hereby
irrevocably waives any requirements for the security or posting of any bond in
connection with such relief.

 

Section 7.16        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail, or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



16

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Securities Purchase
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

  PARENT:       Cohen & Company Inc.           By: /s/ Joseph W. Pooler, Jr.  
Name: Joseph W. Pooler, Jr.   Title: Executive Vice President,
Chief Financial Officer and Treasurer

 

 

  OPERATING LLC:       Cohen & Company, LLC           By: /s/ Joseph W. Pooler,
Jr.   Name: Joseph W. Pooler, Jr.   Title: Executive Vice President,
Chief Financial Officer and Treasurer

 

 

  MR. COHEN:           By: /s/ Daniel G. Cohen   Name: Daniel G. Cohen

 

 

  THE DGC TRUST:       The DGC Family Fintech Trust           By: /s/ Raphael
Licht   Name: Raphael Licht   Title: Trustee           By: /s/ Jeffrey D.
Blomstrom   Name: Jeffrey D. Blomstrom   Title: Trustee

 





 